 
 
Exhibit 10.1.5
 
[On Aquila, Inc. Letterhead]
 


 
 
Steven Helmers, Esq.
September 28, 2007
 
Mark English, Esq.
Black Hills Corporation
Great Plains Energy Incorporated
625 Ninth Street
1201 Walnut
Rapid City, SD 57709
Kansas City, MO 64106



Re:
Partnership Interests Purchase Agreement and Asset Purchase Agreement
(collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black
Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great
Plains") and Gregory Acquisition Corp. ("Gregory")

 
Dear Steve and Mark:
 
Under the terms of the Agreements, as modified by that certain letter dated as
of June 29, 2007, Black Hills and Great Plains are to attach schedules setting
forth Retained Agreements and Shared Agreements prior to October 1, 2007. We
recognize that this deadline may be implausible and therefore propose extending
the date set forth under section 2.2(1) and 8.5(d) of the Agreements to November
30, 2007. Of course we will work to assist you in the identification process.


If you are in agreement, please sign below on the attached signature page where
indicated and return a copy of this letter to me by fax or e-mail.




Very truly yours,


AQUILA, INC.



 
By:        /s/ Christopher M. Reitz
     
Name:  Christopher M. Reitz
 
Title:     General Counse


--------------------------------------------------------------------------------




 
 
Signature Page to August 31, 2007 Letter Agreement




ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY:


BLACK HILLS CORPORATION


By:
/s/ Steven J. Helmers
   
Name:
Steven J. Helmers
Title:
General Counsel





GREAT PLAINS ENERGY INCORPORATED


By:
/s/ Mark G. English
   
Name:
Mark G. English
Title:
General Counsel and Assistant Secretary





GREGORY ACQUISITION CORP.


By:
/s/ Mark G. English
   
Name:
Mark G. English
Title:
Secretary and Treasurer




 
2
